          Case 4:20-cv-04600-JSW Document 29 Filed 09/18/20 Page 1 of 6



 1   Carol Lynn Thompson (SBN 148079)
     cthompson@sidley.com
 2   Jaime A. Bartlett (SBN 251825)
     jbartlett@sidley.com
 3   Matthew P. Henry (SBN 308878)
     mhenry@sidley.com
 4   SIDLEY AUSTIN LLP
     555 California Street, Suite 2000
 5   San Francisco, CA 94104
     Telephone: (415) 772-1200
 6   Facsimile: (415) 772-7400

 7   Mark B. Blocker (Pro Hac Vice)
     mblocker@sidley.com
 8   SIDLEY AUSTIN LLP
     One South Dearborn
 9   Chicago, IL 60603
     Telephone: (312) 853-7000
10   Facsimile: (312) 853-7436

11   Attorneys for Defendant
     Team Health Holdings, Inc.
12

13                                 UNITED STATES DISTRICT COURT

14                                NORTHERN DISTRICT OF CALIFORNIA

15                                             OAKLAND

16   SIA FRASER, individually and on behalf of all   Civil Action No. 4:20-cv-04600-JSW
     others similarly situated,
17                                                   CLASS ACTION
                                        Plaintiff,
18                                                   STIPULATION AND [PROPOSED]
            v.                                       ORDER REGARDING PAGE LIMITS FOR
19                                                   BRIEFING ON DEFENDANT’S MOTION
     TEAM HEALTH HOLDINGS, INC.,                     TO DISMISS
20
                                        Defendant.
21                                                   Assigned to Hon. Jeffrey S. White
22
                                                     JURY TRIAL DEMANDED
23

24

25

26

27

28
                        STIPULATION AND [PROPOSED] ORDER REGARDING
                 PAGE LIMITS FOR BRIEFING ON DEFENDANT’S MOTION TO DISMISS
                                  CASE NO. 4:20-CV-04600-JSW
           Case 4:20-cv-04600-JSW Document 29 Filed 09/18/20 Page 2 of 6



 1            Pursuant to Civil L.R. 7-12, Plaintiff Sia Fraser (“Plaintiff”) and Defendant Team Health

 2   Holdings, Inc. (“Defendant”) submit the following Stipulation and Proposed Order:

 3            WHEREAS:

 4            1.      On July 10, 2020, Plaintiff filed a Class Action Complaint (ECF No. 1) against

 5   Defendant asserting claims for violations of the Racketeer Influenced and Corrupt Organizations Act

 6   (“RICO”), 18 U.S.C § 1961, et seq., the California Unfair Competition Law of California Business

 7   and Professions Code, § 17200, et seq., and the California Legal Remedies Act, California Civil

 8   Code § 1750, et seq.

 9            2.      Defendant’s motion to dismiss is due on September 25, 2020, pursuant to the parties’

10   stipulation and the Court’s August 13, 2020 Order (ECF No. 27).

11            3.      Although Civil Local Rules 7-2 and 7-3 allow for the filing of briefs up to 25 pages in

12   length, this Court’s Standing order limits briefs on motions to dismiss to 15 pages.

13            4.      The complaint contains 166 paragraphs over 30 pages. Plaintiff brings a nationwide

14   class action complaint with California sub-classes.

15            5.      The parties have met and conferred, and believe that in light of the length of the

16   complaint, the nature of the class action, and the complexity of RICO claims, it will be helpful for

17   the parties and the Court to permit Defendant to file an opening brief of up to 20 pages and Plaintiff

18   to file an opposition brief of up to 20 pages (with these page limitations to be exclusive of title

19   pages, tables and summaries of argument).

20            IT IS THEREFORE STIPULATED AND AGREED by the parties that, subject to the

21   Court’s approval, the page limits for the briefing on Defendant’s motion to dismiss should be as

22   follows:

23            (a) Defendant may file a memorandum in support of their motion to dismiss of no more than

24   20 pages;

25            (b) Plaintiff may filed an opposition to Defendant’s motion to dismiss of no more than 20

26   pages;

27

28                                               1
                          STIPULATION AND [PROPOSED] ORDER REGARDING
                   PAGE LIMITS FOR BRIEFING ON DEFENDANT’S MOTION TO DISMISS
                                    CASE NO. 4:20-CV-04600-JSW
          Case 4:20-cv-04600-JSW Document 29 Filed 09/18/20 Page 3 of 6



 1          (c) Defendants may file a reply brief that conforms with paragraph 7 of this Court’s Civil

 2   Standing Order.

 3                                               Respectfully submitted,

 4    Dated: September 18, 2020                   /s/ Carol Lynn Thompson
                                                  Carol Lynn Thompson (SBN 148079)
 5
                                                  cthompson@sidley.com
 6                                                Jaime A. Bartlett (SBN 251825)
                                                  jbartlett@sidley.com
 7                                                Matthew P. Henry (SBN 308878)
                                                  mhenry@sidley.com
 8                                                SIDLEY AUSTIN LLP
 9                                                555 California Street, Suite 2000
                                                  San Francisco, CA 94104
10                                                Telephone: (415) 772-1200
                                                  Facsimile: (415) 772-7400
11
                                                  Mark B. Blocker (Pro Hac Vice Pending)
12                                                mblocker@sidley.com
13                                                SIDLEY AUSTIN LLP
                                                  One South Dearborn
14                                                Chicago, IL 60603
                                                  Telephone: (312) 853-7000
15                                                Facsimile: (312) 853-7436
16                                                Attorneys for Defendant
17                                                Team Health Holdings, Inc.

18    Dated: September 18, 2020                   /s/ Steve W. Berman
                                                  Steve W. Berman (admitted pro hac vice)
19                                                Craig R. Spiegel (SBN 122000)
                                                  1301 Second Avenue, Suite 2000
20
                                                  Seattle, WA 98101
21                                                steve@hbsslaw.com
                                                  craigs@hbsslaw.com
22                                                Telephone: (206) 623-7292
                                                  Facsimile: (206) 623-0594
23
                                                  Ben M. Harrington (SBN 313877)
24
                                                  715 Hearst Ave., Suite 202
25                                                Berkeley, CA 94710
                                                  benh@hbsslaw.com
26                                                Telephone: 510-725-3000
                                                  Facsimile: 510-725-3001
27

28                                           2
                      STIPULATION AND [PROPOSED] ORDER REGARDING
               PAGE LIMITS FOR BRIEFING ON DEFENDANT’S MOTION TO DISMISS
                                CASE NO. 4:20-CV-04600-JSW
     Case 4:20-cv-04600-JSW Document 29 Filed 09/18/20 Page 4 of 6



 1                                  JUSTICE CATALYST LAW, INC.
                                    Brian J. Shearer (pro hac vice forthcoming)
 2                                  Craig L. Briskin (pro hac vice forthcoming)
 3                                  718 7th Street NW
                                    Washington, DC 20001
 4                                  bshearer@justicecatalyst.org
                                    cbriskin@justicecatalyst.org
 5                                  Telephone: (202) 524-8846
 6                                  Attorneys for Plaintiff Sia Fraser, individually
 7                                  and on behalf of all others similarly situated.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                    3
               STIPULATION AND [PROPOSED] ORDER REGARDING
        PAGE LIMITS FOR BRIEFING ON DEFENDANT’S MOTION TO DISMISS
                         CASE NO. 4:20-CV-04600-JSW
           Case 4:20-cv-04600-JSW Document 29 Filed 09/18/20 Page 5 of 6



 1                                              ATTESTATION

 2          Pursuant to Local Civil Rule 5-1(i)(3), I hereby attest that all signatories listed above, and on

 3   whose behalf this filing is submitted, concur in the filing’s content and have authorized the filing.

 4

 5    Dated: September 18, 2020                            /s/ Carol Lynn Thompson

 6                                                          Carol Lynn Thompson

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                           4
                      STIPULATION AND [PROPOSED] ORDER REGARDING
               PAGE LIMITS FOR BRIEFING ON DEFENDANT’S MOTION TO DISMISS
                                CASE NO. 4:20-CV-04600-JSW
          Case 4:20-cv-04600-JSW Document 29 Filed 09/18/20 Page 6 of 6



 1                                   [PROPOSED] ORDER

 2

 3   PURSUANT TO THE STIPULATION, IT IS SO ORDERED.

 4

 5   Dated: ____________________, 2020        _____________________________
                                              Hon Jeffrey S. White
 6                                            United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                         5
                    STIPULATION AND [PROPOSED] ORDER REGARDING
             PAGE LIMITS FOR BRIEFING ON DEFENDANT’S MOTION TO DISMISS
                              CASE NO. 4:20-CV-04600-JSW
